        CASE 0:20-cr-00190-ADM-TNL Doc. 18 Filed 10/05/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                           Case No. 20-cr-190 (ADM/TNL)

                      Plaintiff,
                                                      ARRAIGNMENT NOTICE
 v.                                                           &
                                                            ORDER
 Derrick Lee Spillman (1), and
 Daijon Lewis Miles (2),

                      Defendants.


       This matter comes before the Court on Defendant Derrick Lee Spillman’s Motion

for Extension of Time to File Motions, for a Hearing Date and for Trial and Motion to

Exclude Time, ECF No. 14. Spillman has also filed a Statement of Facts in Support of

Motion to Exclude Time Under the Speedy Trial Act, ECF No. 15. Spillman requests a

60-day extension of time due to voluminous discovery and needing additional time to

consult with counsel. The Government has no objection to the requested extension.

       Additionally, on September 22, 2020, a Superseding Indictment was filed in this

matter, adding additional charges and another defendant, Defendant Daijon Lewis Miles.

See generally ECF No. 16. An arraignment hearing will be held before the undersigned on

December 23, 2020, at 10:00 a.m., in Courtroom 9W of the Diana E. Murphy United

States Courthouse, 300 South Fourth Street, MINNEAPOLIS, Minnesota 55415.

       Further, beginning on March 13, 2020, and continuing thereafter, the Honorable

John R. Tunheim, Chief District Judge for the United States District Court for the District

of Minnesota, has issued a series of General Orders in connection with the COVID-19
                                            1
           CASE 0:20-cr-00190-ADM-TNL Doc. 18 Filed 10/05/20 Page 2 of 5




pandemic, addressing, among other things, criminal proceedings and trials. 1 General Order

No. 18 was entered on August 27, 2020. See generally In re: Updated Guidance to Court

Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 18

(D. Minn. Aug. 27, 2020).

        General Order No. 18 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. General Order No. 18 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act. Accordingly, should a defendant file pretrial motions,

counsel shall also file a letter indicating whether the defendant consents to a motion

hearing by videoconference.

         Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendants in a speedy

trial and such continuance is necessary to provide Defendants and their counsel reasonable

time necessary for effective preparation and to make efficient use of the parties’ resources.

Based on all the files, records, and proceedings herein, IT IS HEREBY ORDERED that:



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance. This Court is aware and takes note of General Order
No. 19, which went into effect on September 26, 2020. This Order extends the Court’s authorization to conduct certain
criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the emergency created
by the COVID-19 outbreak continues to materially affect the functioning of court operations in the District of
Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19,
Gen. Order No. 19 (D. Minn. Sept. 25, 2020).

                                                         2
              CASE 0:20-cr-00190-ADM-TNL Doc. 18 Filed 10/05/20 Page 3 of 5




         1.       Spillman’s Motion for Extension of Time to File Motions, for a Hearing Date

and For Trial and Motion to Exclude Time, ECF No. 14, is GRANTED.

         2.       The period of time from September 18 through December 23, 2020, shall

be excluded from Speedy Trial Act computations in this case. See United States v. Mallett,

751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one defendant apply

to all codefendants.” (quotation omitted)); United States v. Arrellano-Garcia, 471 F.3d

897, 900 (8th Cir. 2006) (same).

         3.       An arraignment hearing will be held before the undersigned on December

23, 2020, at 10:00 a.m., in Courtroom 9W of the Diana E. Murphy United States

Courthouse, 300 South Fourth Street, MINNEAPOLIS, Minnesota 55415.

         4.       The Government shall make all disclosures required by Federal Rule of

Criminal Procedure 16(a) by October 12, 2020. D. Minn. LR 12.1(a)(1). In order to avoid

the need for a recess of the motions hearing, the government is requested to make, by

October 12, 2020, all disclosures which will be required by Fed. R. Crim. P. 26.2 and

12(h).

         5.       Defendants shall make all disclosures required by Federal Rule of Criminal

Procedure 16(b) by October 19, 2020. D. Minn. LR 12.1(a)(2).

         6.       All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before November 25, 2020.

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be

delivered directly to the chambers of Magistrate Judge Leung.



                                                3
            CASE 0:20-cr-00190-ADM-TNL Doc. 18 Filed 10/05/20 Page 4 of 5




       7.       Should a defendant file pretrial motions, counsel shall also file a letter

indicating whether the defendant consents to a motion hearing by videoconference.

       8.       Counsel shall electronically file a letter on or before November 25, 2020, if

no motions will be filed and there is no need for hearing.

       9.       All responses to motions shall be filed by December 11, 2020. D. Minn. LR

12.1(c)(2).

       10.      Any Notice of Intent to Call Witnesses shall be filed by December 11, 2020.

D. Minn. LR. 12.1(c)(3)(A).

       11.      Any Responsive Notice of Intent to Call Witnesses shall be filed by

December 16, 2020. D. Minn. LR 12.1(c)(3)(B).

       12.      A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

                a.    The government makes timely disclosures and a defendant pleads

                      particularized matters for which an evidentiary hearing is necessary;

                      or

                b.    Oral argument is requested by either party in its motion, objection or

                      response pleadings.

       13.      If required, the motions hearing shall be heard before the undersigned on

December 23, 2020, at 10:00 a.m., in Courtroom 9W of the Diana E. Murphy United

States Courthouse, 300 South Fourth Street, MINNEAPOLIS, Minnesota 55415. D.

Minn. LR 12.1(d).



                                              4
        CASE 0:20-cr-00190-ADM-TNL Doc. 18 Filed 10/05/20 Page 5 of 5




      14.    TRIAL: The trial date, and other related dates, will be rescheduled at a

date and time to be determined before District Judge Ann D. Montgomery in

Courtroom 13W of the Diana E. Murphy United States Courthouse, 300 South Fourth

Street, MINNEAPOLIS, Minnesota 55415.            Counsel must contact the Courtroom

Deputy for District Judge Montgomery to confirm the new trial date.




Dated: October      5     , 2020                      s/ Tony N. Leung
                                               TONY N. LEUNG
                                               United States Magistrate Judge
                                               District of Minnesota


                                               United States v. Spillman et al.
                                               Case No. 20-cr-190 (ADM/TNL)




                                           5
